DETAILED ACTION

This office action is in response to the application filed on 04/29/2020.  Claims 1-3 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawings filed on 04/29/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the every device the as part of applicant claimed the “… frequency generator(s)…” as the limitations recited in of the claims 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Aigner (US Patent or PG Pub. No. 20080190906, hereinafter ‘906).
Claim 1, ‘906 teaches a dual stage power supply (e.g., see Fig. 5) comprising: a first stage (e.g., the circuits comprising 11, Ls. Cs, Tr1) used to generate a high voltage, wherein the first stage utilizes a high voltage transformer (e.g., Tr1, see Fig. 5), a second stage (e.g., the circuits comprising 12, Ls. Cs, Tr2) used to generate amperage pulse, wherein the amperage pulse is inserted within a secondary output coil of the high voltage transformer  (e.g., the currents of the secondary windings of Tr2 going into/inserted into to the corresponding secondary winding winding/coil  terminals   of Tr1 
Claim 2, ‘608 teaches the limitations of claim 1 as discussed above.  It further teaches that comprising of a minimum of one frequency generator for the first and second stages (e.g., the circuitry or structure generating the corresponding operating frequency to operate 1 and 2 respectively is implicitly taught, see [0026][0030], Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Aigner (US Patent or PG Pub. No. 20080190906, hereinafter ‘906), in view of YIN et al. (US Patent or PG Pub. No. 20160218618, hereinafter ‘618).
Claim 3, ‘906 teaches the limitations of claim 1 as discussed above.  

‘618 discloses a two stage power supply having two frequency generators for the first and second stages (e.g., the corresponding operating frequencies of 368 and 364 respectively) for operating the first and second stages (e.g., see Fig. 4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the two stage power supply to include two frequency generators for the first and second stages as disclosed in ‘511, because it provides proper control signals for operation of the two power stages of the power supply (e.g., see [0050][0051][0058], Fig. 4).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838